UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2011 Item 1. Report to Stockholders. Annual Report Flagship Upgrader Funds FundX Upgrader Fund FundX Aggressive Upgrader Fund FundX Conservative Upgrader Fund FundX Flexible Income Fund ETF Funds FundX ETF Aggressive Upgrader Fund FundX ETF Upgrader Fund Hedged Funds FundX Tactical Upgrader Fund FundX Tactical Total Return Fund 9/30/2011 FundX Upgrader Funds Table of Contents Shareholder Letter 3 FundX Upgrader Fund Manager’s Discussion of Fund Performance 5 Performance Chart 6 Schedule of Investments 7 FundX Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 9 Performance Chart 10 Schedule of Investments 11 FundX Conservative Upgrader Fund Manager’s Discussion of Fund Performance 13 Performance Chart 14 Schedule of Investments 15 FundX Flexible Income Fund Manager’s Discussion of Fund Performance 17 Performance Chart 18 Schedule of Investments 19 FundX ETF Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 20 Performance Chart 21 Schedule of Investments 22 FundX ETF Upgrader Fund Manager’s Discussion of Fund Performance 23 Performance Chart 24 Schedule of Investments 25 FundX Tactical Upgrader Fund Manager’s Discussion of Fund Performance 26 Performance Chart 27 Schedule of Investments 28 FundX Tactical Total Return Fund Manager’s Discussion of Fund Performance 30 Performance Chart 31 Schedule of Investments 32 Statements of Assets and Liabilities 34 Statements of Operations 36 Statements of Changes in Net Assets 40 Financial Highlights 48 Notes to Financial Statements 56 Report of Independent Registered Public Accounting Firm 66 Expense Example 67 Additional Information 70 WWW.UPGRADERFUNDS.COM 1969 – DAL Investment Company is a Registered Investment Advisor (RIA) 1976 – The firm starts publishing NoLoad FundX newsletter. 2001 –The firm packages its most popular growth model as a mutual fund, introducing the FundX Upgrader Fund (FUNDX). 2002 – Inception of three additional funds:FundX Aggressive Upgrader Fund (HOTFX),FundX Conservative Upgrader Fund (RELAX), and FundX Flexible Income Fund (INCMX). 2007 – In response to requests for ETF-only portfolios, the firm creates FundX ETF Upgrader Fund (REMIX) and FundX ETF Aggressive Upgrader Fund (UNBOX), two funds that invest solely in exchange traded funds (ETFs). 2008 – The firm announces a new mutual fund that isn’t always fully invested: FundX Tactical Upgrader Fund (TACTX). 2009 – FundX Tactical Total Return Fund (TOTLX) combines the firm’s bond fund strategy with its Tactical approach. FundX Upgrader Funds The FundX Upgrader Funds are a series of eight mutual funds that invest in underlying mutual funds and exchange traded funds (ETFs) based on our Upgrading strategy. The Funds offer varying levels of potential risk and reward. Knowledgeable Portfolio Management We’ve been managing portfolios of noload mutual funds since 1969. We monitor thousands of mutual funds and ETFs, and make timely portfolio changes. A Strategy You Can Understand The Upgrading strategy ranks noload mutual funds and ETFs based on trailing 1, 3, 6 and 12-month performance, buying top performers, then holding them only while they remain top-ranked based on near-term performance. The FundX Upgrader Funds have the flexibility to invest both domestically and globally in the sectors, regions and strategies we identify as being in sync with current market leadership. A Portfolio that Responds to Market Changes Market leadership rotates between large-cap and small-cap stocks, growth and value styles of investing, and global geographic regions.We align the FundX Upgrader Fund portfolios with leadership trends. We move incrementally to top ranked funds in our scoring system by progressively selling the lower ranked funds and reinvesting in the new leaders. FundX Upgrader Funds September 30, 2011 Dear Fellow Shareholders, Markets have continued to be volatile since our October 31, 2010 annual report. After a strong start to 2011, stock markets corrected and then rebounded in the spring, only to experience a sharper correction in May. The summer brought steeper declines and renewed worries about economic challenges around the globe. As analysts reduced their forecasts for growth, investors abandoned riskier assets; in a flight-to-safety, many flocked to low-yielding Treasuries. Bonds often outperformed stocks in 2011 as concerns of a global economic slowdown and the European debt crisis overshadowed fears of inflation and rising interest rates. 10 Years of FUNDX This November, we celebrate ten years of our flagship mutual fund: FundX Upgrader Fund (FUNDX). The past ten years were challenging years for most equity investors.When we started FUNDX in November 2001, it was a difficult time to launch a new mutual fund. After a decade of historic economic growth, the economy had begun to soften in the summer of 2001. Fear and uncertainty reigned after September 11th and investors bailed out of equities. But FUNDX persevered through wars, natural disasters, the housing boom and bust, and the Great Recession.While many consider the last ten years a ‘lost decade’, we have been extremely satisfied with the FUNDX track record since its inception on November 1, 2001. I am also a FundX Upgrader Fund shareholder: I bought FUNDX ten years ago and I now own all eight of the Upgrader funds in my personal, IRA and 401k accounts. Ten years ago, I was saving for my children’s education. In 2001, my girls were 10 and 11 years old and I opened accounts for both in FUNDX.The Fund enabled me to have a separate, globally diversified and actively managed portfolio for each that I could add to with one simple purchase. As they turned 18, my girls became responsible for their own accounts and the Upgrader funds gave them choices to learn to balance their accounts. Now they are 20 and 21, in college and working, so they’ve opened Roth IRAs in the Upgrader funds – globally diversified and actively managed even in the smallest accounts. Looking Ahead We continue to evolve and respond to changing market environments and are committed to offering solutions that should help our clients achieve their goals.As disciplined, opportunistic investors, we know that no trend lasts forever, just as no tree grows to the sky. Many trends last longer than we may expect, and, as trend followers, we face some false starts and occasional whip-saws. That said, we believe that the most fundamental component of a successful long-term investment strategy is the ability to be flexible and adapt to changing markets. We recognize that not every individual fund or ETF purchase we make in our portfolios will prove to add value.Instead we believe it is the cumulative effect of maintaining our discipline over the years that will allow us to achieve our long-term goals. Selecting funds that should perform well in the distant future is difficult.Our approach is to select funds we believe might perform well in the near future, and to continually reassess and adjust over time.In our observation the most useful piece of data available to us for choosing funds and ETFs is the recent performance as measured by total returns over the priorone, three, six and twelve months.By methodically reevaluating that performance we are able to consistently realign our portfolios with what’s working currently in the market. We’re grateful for your continued support. Sincerely, Janet Brown President DAL Investment Company WWW.UPGRADERFUNDS.COM - 3 - FundX Upgrader Funds Important Note to Shareholders: We recently changed the date of our fiscal year from October 31 to the more commonly used date of September 30.Going forward we will be reporting financial activity in the Upgrader Funds from October 1 through September 30. Because we just made this change, and we are in a transitional time right now, this annual report covers the eleven-month period from November 1, 2010 through September 30, 2011. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds, including but not limited to, risks associated with smaller companies, foreign securities, emerging markets, non-diversification, fixed income investments, and short sales. Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer term debt securities. References to other funds should not be interpreted as an offer of these securities. Diversification does not assure a profit or protect against a loss in a declining market. Beta measures the volatility of the fund, as compared to that of the overall market. The Market’s beta is set at 1.00; a beta higher than 1.00 is considered to be more volatile than the market, while a beta lower than 1.00 is considered to be less volatile. Standard Deviation is a statistical measure of a historical volatility of a mutual fund or portfolio, usually computed using 36 monthly returns. While the fund invests in no load Mutual Funds, management and other expenses still apply.Please refer to prospectus for further details. The information provided in this letter represents the opinion of the author and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Sector weighting and fund holdings are subject to change at any time and mention of them should not be construed as recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for further sector and holdings information. The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies. The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. The MSCI All Country World Index is a market capitalization weighted index designed to provide a broad measure of equity-market performance throughout the world. The MSCI ACWI is maintained by Morgan Stanley Capital International and is comprised of stocks from both developed and emerging markets. An investment cannot be made directly in an index. Current and future portfolio holdings are subject to risk. Must be preceded or accompanied by a prospectus. The FundX Upgrader Funds are distributed by Quasar Distributors, LLC. WWW.UPGRADERFUNDS.COM - 4 - FundX Upgrader Fund (FUNDX) The FundX Upgrader Fund is our flagship fund.Launched in November 2001, FUNDX is based on our most popular growth model.It invests primarily in core equity funds with limited exposure to more speculative funds. We don’t believe it’s necessary – or even possible – to accurately forecast the market on a consistent basis.Even when we’ve successfully predicted key events, the market’s reaction is often different than we might expect. Sometimes the market declines in response to positive news, and advances despite what seems like bad news. In August 2011, for example, investors expected the market would cheer an agreement on raising the U.S. debt ceiling. Instead, the market tumbled and the U.S. credit rating dropped below AAA for the first time. Earlier in the year, investors were gripped by fear after a terrible earthquake and Tsunami devastated Japan, causing a nuclear crisis and disrupting global supply chains. Yet the global stock market quickly recovered and surged to fresh highs. Our system objectively examines how funds and ETFs are actually performing and adjusts our portfolios each and every month as needed.Upgrading has led us through a variety of leadership changes this past year – eliminating foreign funds, adding modest exposure to precious metals, and shifting from small and mid-cap to large-cap growth and dividend-focused funds and ETFs. When the last fiscal year began on November 1, 2010, the FundX Upgrader Fund portfolio looked quite different than it did 11 months later. Domestic U.S. growth funds held only a slight position in the portfolio at the start of the fiscal year – less than 10% of the total.That changed fairly steadily throughout the following months.By the end of this 11-month period, fully 75% of the portfolio was in U.S. growth funds. The portfolio also became more dominated by large-caps, with about two-thirds of the mix in funds categorized as large-cap growth, large-cap value or large-cap blend.Recent additions in this area include Dreyfus Appreciation (DGAGX) and Fidelity Growth Opportunities (FAGCX). The portfolio as of September 30, 2011 was primarily domestic, while on October 31, 2010 the portfolio held over 18% in diversified emerging market funds.Within two months that level had been brought down to around 7% and within 10 weeks the exposure was zero.This shift was beneficial, as emerging markets funds as a group declined by over 25% in the following nine months. The Fund Upgrader Fund started the fiscal year with over 35% in diversified international funds and decreased foreign exposure to almost zero within four months.Then, a pop in overseas equity performance in March and April prompted us to shift slightly back into foreign funds for about three months, but by early August, we were once again out of dedicated foreign stock funds.This shift was triggered by weakness in Europe’s equity markets and relative weakness in the euro compared with the U.S. dollar.This was a fortuitous move because European-focused funds lost over 20% as a group in the following two months. Important Note to Shareholders: We recently changed the date of our fiscal year from October 31 to the more commonly used date of September 30.Going forward we will be reporting financial activity in the Upgrader Funds from October 1 through September 30. Because we just made this change, and we are in a transitional time right now, this annual report covers the eleven-month period from November 1, 2010 through September 30, 2011. WWW.UPGRADERFUNDS.COM - 5 - FundX Upgrader Fund FundX Upgrader Fund Value of $10,000 vs S&P 500 Index and MSCI ACWI Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (11/1/01), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX Upgrader Fund S&P 500 Index MSCI ACWI Index 1 Year -4.76% 1.14% -6.01% 3 Year -2.34% 1.23% 0.59% 5 Year -2.41% -1.18% -1.59% Since Inception (11/1/01) 4.24% 2.41% 4.10% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The MSCI ACWI Index is a free float-adjusted market-capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 6 - FundX Upgrader Fund Schedule of Investments at September 30, 2011 Shares Value INVESTMENT COMPANIES: 99.7% Speculative Funds: 29.2% Allianz Wellness Fund* $ Brown Capital Management Small Company Fund Consumer Staples Select Sector SPDR ETF Energy Select Sector SPDR Fund iShares S&P MidCap 400 Growth Fund iShares Silver Trust* Market Vectors Gold Miners ETF PowerShares QQQ Trust Rydex S&P MidCap 400 Pure Growth ETF SPDR Gold Trust ETF* T. Rowe Price Health Sciences Fund T. Rowe Price New Horizons Fund Touchstone Sands Capital Select Growth Fund* Utilities Select Sector SPDR ETF Value Line Fund* Wells Fargo Advantage Growth Fund* Total Speculative Funds Core Funds: 70.5% Allianz NFJ Renaissance Fund Dreyfus Appreciation Fund Federated Strategic Value Dividend Fund Fidelity Advisor Growth Opportunities Fund Fidelity Blue Chip Growth Fund iShares Dow Jones Select Dividend Index Fund iShares Russell 1000 Growth Index Fund iShares S&P 500 Growth Index Fund Ivy Asset Strategy Fund Matthews Asian Growth & Income Fund Scout Mid Cap Fund† T. Rowe Price Blue Chip Growth Fund Vanguard Growth ETF WisdomTree Dividend ex-Financials Fund Yacktman Fund Total Core Funds Total Investment Companies (Cost $268,956,025) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 7 - FundX Upgrader Fund Schedule of Investments at September 30, 2011, Continued Shares Value SHORT-TERM INVESTMENTS: 0.3% Fidelity Government Portfolio, 0.01%# $ Total Short-Term Investments (Cost $776,337) Total Investments: 100.0% (Cost $269,732,362) Liabilities in Excess of Other Assets: (0.0%) ) Net Assets: 100.0% $ *Non-income producing. #Variable seven-day yield as of September 30, 2011. †A portion of this security is considered illiquid.As of September 30, 2011, the total market value of securities considered illiquid was $942,964 or 0.4% of net assets. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 8 - FundX Aggressive Upgrader Fund (HOTFX) The FundX Aggressive Upgrader Fund (HOTFX) is designed to provide higher exposure to more aggressive funds than to core diversified funds.HOTFX can have substantial holdings in sector funds, precious metals funds and small- or mid-cap funds.HOTFX is intended for investors seeking higher potential returns in exchange for greater expected volatility. During the 11 months from October 31, 2010 to September 30, 2011, the Aggressive Upgrader Fund portfolio’s weighting in non-U.S. stocks dropped from 40% to about 7%.This shift was triggered by weakness in Europe’s equity markets and relative weakness in the euro compared with the U.S. dollar.Exposure to emerging markets contracted from 25% to virtually zero. This move away from a substantial weighting in mature foreign equity markets did not follow a straight line during the past year.We went from a starting point of over 40% in international stocks and decreased that exposure to almost zero within four months.Then, a surge in overseas equity performance in March and April of 2011 prompted us to shift slightly back into foreign funds for about three months.By the early August we were once again out of dedicated foreign stock funds.This was a fortuitous move because European-focused funds went on to lose over 20% as a group in the following two months. Recent additions to the portfolio include large-cap growth funds such as Touchstone Sands Capital Growth (CSFIX), TCW Select Equities (TGCEX) and PowerShares QQQ Trust (QQQ).Recent sells included mid cap names such as Wells Fargo Advantage Discovery (WFDSX) and Turner Mid Cap Growth (TMGEX). Overall, the average market cap of the HOTFX portfolio increased dramatically in the past 11 months, from $7 billion to over $15 billion. More defensive industry sectors were better represented in the portfolio at the end of the fiscal year, with healthcare rising from 5.5% of the portfolio to 14%.Consumer services rose from 9% to 13%.Financial services, on the other hand, dropped from almost 22% to under 4% of the portfolio in that time.Our strategy seeks to steer clear of underperforming areas of the market, and financials have underperformed other areas over the trailing 11 months. Important Note to Shareholders: We recently changed the date of our fiscal year from October 31 to the more commonly used date of September 30.Going forward we will be reporting financial activity in the Upgrader Funds from October 1 through September 30. Because we just made this change, and we are in a transitional time right now, this annual report covers the eleven-month period from November 1, 2010 through September 30, 2011. WWW.UPGRADERFUNDS.COM - 9 - FundX Aggressive Upgrader Fund FundX Aggressive Upgrader Fund Value of $10,000 vs S&P 500 Index and MSCI ACWI Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (7/1/02), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX Aggressive Upgrader Fund S&P 500 Index MSCI ACWI Index 1 Year -4.48% 1.14% -6.01% 3 Year -2.19% 1.23% 0.59% 5 Year -1.93% -1.18% -1.59% Since Inception (7/1/02) 5.47% 3.73% 4.93% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The MSCI ACWI Index is a free float-adjusted market-capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 10 - FundX Aggressive Upgrader Fund Schedule of Investments at September 30, 2011 Shares Value INVESTMENT COMPANIES: 99.7% Speculative Funds: 59.1% Allianz Wellness Fund*† $ American Century Heritage Fund* Brown Capital Management Small Company Fund Consumer Staples Select Sector SPDR ETF Energy Select Sector SPDR Fund iShares S&P MidCap 400 Growth Fund iShares Silver Trust* Market Vectors Gold Miners ETF PowerShares QQQ Trust Rydex S&P MidCap 400 Pure Growth ETF SPDR Dow Jones Small Cap Growth ETF T. Rowe Price Health Sciences Fund T. Rowe Price New Horizons Fund TCW Select Equities Fund* Touchstone Sands Capital Select Growth Fund* Utilities Select Sector SPDR ETF Value Line Fund* Vanguard Small-Cap Growth ETF Wells Fargo Advantage Growth Fund* Total Speculative Funds Core Funds: 40.6% Dreyfus Appreciation Fund Federated Strategic Value Dividend Fund Fidelity Advisor Growth Opportunities Fund Fidelity Blue Chip Growth Fund Guggenheim Insider Sentiment ETF iShares Dow Jones Select Dividend Index Fund iShares Russell 1000 Growth Index Fund iShares S&P 500 Growth Index Fund Ivy Asset Strategy Fund Scout Mid Cap Fund T. Rowe Price Blue Chip Growth Fund Vanguard Growth ETF WisdomTree Dividend ex-Financials Fund Yacktman Fund Total Core Funds Total Investment Companies (Cost $80,393,147) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 11 - FundX Aggressive Upgrader Fund Schedule of Investments at September 30, 2011, Continued Shares Value SHORT-TERM INVESTMENTS: 0.4% Fidelity Government Portfolio, 0.01%# $ Total Short-Term Investments (Cost $284,941) Total Investments: 100.1% (Cost $80,678,088) Liabilities in Excess of Other Assets: (0.1%) ) Net Assets: 100.0% $ *Non-income producing. †A portion of this security is considered illiquid.As of September 30, 2011, the total market value of securities considered illiquid was $74,333 or 0.1% of net assets. #Annualized seven-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 12 - FundX Conservative Upgrader Fund (RELAX) The FundX Conservative Upgrader is a balanced mix of roughly 60% in core equity funds, with the balance in our Flexible Income strategy, which attempts to smooth returns with significant holdings in bond funds and ETFs.RELAX is intended for long-term investors seeking a classic mix of stocks and bonds in a single mutual fund purchase. Our goal, as always, is to continually realign our portfolios in a changing world, and to that end, the portfolio witnessed a number of substantial shifts during the fiscal year. During the 11 months from October 31, 2010 to September 30, 2011, the level of holdings in diversified, mature foreign markets started at about 17% of the overall portfolio and was reduced to almost zero by the end of February. This increased back up to almost 14% at the close of the second quarter.Then, by early August, we had begun to sell overseas funds and by the end of the fiscal year we were almost entirely out of dedicated foreign stock funds. We also steered away from mid-caps and small-caps and toward large-caps.Average market capitalization increased from about $9 billion to over $30 billion.Recent additions to the portfolio include Dreyfus Appreciation (DGAGX), iShares S&P 500 Growth (IVW) and iShares Russell 1000 Growth Index (IWF).Recent sells include Guggenheim Insider Sentiment (NFO) and iShares S&P 400 Mid Cap (IJH). The average market capitalization of the Conservative Upgrader was significantly higher at fiscal-year end than that of our other equity-based funds, because RELAX does not invest in more aggressive underlying funds or ETFs.Its equity component focuses only on funds from our diversified core category of funds.So the fund did not own precious metals or other individual industry sector funds during the fiscal year.This also means the portfolio is less apt to own small-cap funds or mid-cap growth funds. The Flexible Income component of the RELAX portfolio offers a total return oriented income approach for investors seeking an alternative to the interest rate risk and credit risk of a traditional fixed income portfolio.We aim to continually align our fixed income holdings with the current leadership in the various corners of the changing bond markets. Persistent volatility stemming from the ongoing sovereign debt crisis in Europe and political stagnation in the United States, as well as weaker-than-expected macroeconomic data, led many investors to avoid risk at all costs.During August and September, U.S. Treasuries were the only segment of the bond market to perform well, while all others fell. We reduced exposure to high-yield bond funds and ETFs, making way for the recent addition of iShares Lehman 3-7 Year Treasury Bond (IEI), and DoubleLine Total Return (DBLDX). RELAX may invest in alternative funds such as hedged equity or total return funds.We reduced this component slightly during the third quarter, selling Gateway (GTEYX) and Merger (MERFX) and buying Hussman Strategic Total Return (HSTRX). Important Note to Shareholders: We recently changed the date of our fiscal year from October 31 to the more commonly used date of September 30.Going forward we will be reporting financial activity in the Upgrader Funds from October 1 through September 30. Because we just made this change, and we are in a transitional time right now, this annual report covers the eleven-month period from November 1, 2010 through September 30, 2011. WWW.UPGRADERFUNDS.COM - 13 - FundX Conservative Upgrader Fund FundX Conservative Upgrader Fund Value of $10,000 vs S&P 500 Index and MSCI ACWI Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (7/1/02), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX Conservative Upgrader Fund S&P 500 Index MSCI ACWI Index 1 Year -3.24% 1.14% -6.01% 3 Year 1.93% 1.23% 0.59% 5 Year 0.85% -1.18% -1.59% Since Inception (7/01/02) 5.21% 3.73% 4.93% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The MSCI ACWI Index is a free float-adjusted market-capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 14 - FundX Conservative Upgrader Fund Schedule of Investments at September 30, 2011 Shares Value INVESTMENT COMPANIES: 99.1% Core Funds: 60.3% Allianz NFJ Renaissance Fund $ Dreyfus Appreciation Fund Federated Strategic Value Dividend Fund Fidelity Advisor Growth Opportunities Fund Fidelity Blue Chip Growth Fund Guggenheim Insider Sentiment ETF ING Corporate Leaders Trust Fund iShares Dow Jones Select Dividend Index Fund iShares Russell 1000 Growth Index Fund iShares S&P 500 Growth Index Fund Ivy Asset Strategy Fund Scout Mid Cap Fund T. Rowe Price Blue Chip Growth Fund Tocqueville International Value Fund Vanguard Growth ETF WisdomTree Dividend ex-Financials Fund Yacktman Fund Total Core Funds Total Return Funds: 9.7% Calamos Market Neutral Income Fund Hussman Strategic Total Return Fund Manning & Napier Pro Blend Conservative Term Series Vanguard Wellesley Income Fund Total Total Return Funds Bond Funds: 29.1% DoubleLine Total Return Bond Fund Dreyfus Intermediate Term Income Fund Dreyfus International Bond Fund Fidelity GNMA Fund iShares Barclays 1-3 Year Credit Bond Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays 3-7 Year Treasury Bond Fund Loomis Sayles Bond Fund Loomis Sayles Global Bond Fund MainStay High Yield Corporate Bond Fund 11 Metropolitan West Low Duration Bond Fund 93 74 Metropolitan West Total Return Bond Fund Payden Emerging Markets Bond Fund PIMCO GNMA Fund RidgeWorth High Income Fund SPDR Barclays Capital International Treasury Bond ETF The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 15 - FundX Conservative Upgrader Fund Schedule of Investments at September 30, 2011, Continued Shares Value INVESTMENT COMPANIES: 99.1%, Continued Bond Funds: 29.1%, Continued Wells Fargo Advantage Short-Term Bond Fund $ Total Bond Funds Total Investment Companies (Cost $57,884,848) SHORT-TERM INVESTMENTS: 4.2% Fidelity Government Portfolio, 0.01%# Total Short-Term Investments (Cost $2,313,697) Total Investments: 103.3% (Cost $60,198,545) Liabilities in Excess of Other Assets: (3.3%) ) Net Assets: 100.0% $ *Non-income producing. #Annualized seven-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 16 - FundX Flexible Income Fund (INCMX) The FundX Flexible Income Fund offers a total return oriented portfolio for investors seeking an alternative to the interest rate risk and credit risk of a traditional fixed income portfolio.Using an approach similar to the Upgrading approach we implement for our equity-based funds, we aim to continually align our portfolio with the current leadership in the various corners of the changing bond markets. Persistent volatility stemming from the ongoing sovereign debt crisis in Europe and political stagnation in the United States, as well as weaker-than-expected macroeconomic data, led many investors to avoid risk at all costs.This meant that during August and September U.S. Treasuries were the only segment of the bond market to perform well, while all others fell. Despite the Flexible Income Fund’s strong performance in the first half of the fiscal year, it underperformed its benchmark for the fiscal year primarily due to exposure to corporate bonds, particularly about 25% exposure to high yield, lower credit quality securities. We have reduced exposure to high-yield bond funds and ETFs to about 11% of the portfolio and added iShares Lehman 3-7 Year Treasury Bond (IEI), PIMCO GNMA (PDMIX) and Fidelity GNMA (FGMNX). A portion of the Flexible Income Fund may include up to 30% in alternative funds such as hedged equity or total return funds.We reduced this component slightly from 29% to 25% during the third quarter, selling Gateway (GTEYX) and Merger (MERFX) and buying Hussman Strategic Total Return (HSTRX). Important Note to Shareholders: We recently changed the date of our fiscal year from October 31 to the more commonly used date of September 30.Going forward we will be reporting financial activity in the Upgrader Funds from October 1 through September 30. Because we just made this change, and we are in a transitional time right now, this annual report covers the eleven-month period from November 1, 2010 through September 30, 2011. WWW.UPGRADERFUNDS.COM - 17 - FundX Flexible Income Fund FundX Flexible Income Fund Value of $10,000 vs Barclays Capital Aggregate Bond Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (7/1/02), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX Flexible Income Fund Barclays Capital Aggregate Bond Index 1 Year -0.04% 5.26% 3 Year 5.71% 7.97% 5 Year 4.86% 6.53% Since Inception (7/01/02) 5.76% 5.70% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The Barclays Capital Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 18 - FundX Flexible Income Fund Schedule of Investments at September 30, 2011 Shares Value INVESTMENT COMPANIES: 96.6% Total Return Funds: 19.9% Calamos Market Neutral Income Fund $ Hussman Strategic Total Return Fund Manning & Napier Pro Blend Conservative Term Series Vanguard Wellesley Income Fund Total Total Return Funds Bond Funds: 76.7% DoubleLine Total Return Bond Fund Dreyfus Intermediate Term Income Fund Dreyfus International Bond Fund Fidelity GNMA Fund Fidelity Investment Grade Bond Fund iShares Barclays 1-3 Year Credit Bond Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays 3-7 Year Treasury Bond Fund Loomis Sayles Bond Fund Loomis Sayles Global Bond Fund MainStay High Yield Corporate Bond Fund Metropolitan West Total Return Bond Fund Payden Emerging Markets Bond Fund† PIMCO GNMA Fund RidgeWorth High Income Fund SPDR Barclays Capital International Treasury Bond ETF Wells Fargo Advantage Short-Term Bond Fund Total Bond Funds Total Investment Companies (Cost $166,368,808) SHORT-TERM INVESTMENTS: 9.4% Fidelity Government Portfolio, 0.01%# Total Short-Term Investments (Cost $16,231,868) Total Investments: 106.0% (Cost $182,600,676) Liabilities in excess of Other Assets: (6.0%) ) Net Assets: 100.0% $ *Non-income producing. #Annualized seven-day yield as of September 30, 2011. †A portion of this security is considered illiquid.As of September 30, 2011, the total market value of securities considered illiquid was $2,262,165 or 1.3% of net assets. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 19 - FundX ETF Aggressive Upgrader Fund (UNBOX) UNBOX is usually the most aggressive Upgrader fund because it is uninhibited by style or sector.It has the latitude to move among a wide range of possibilities using exchange traded funds (ETFs).It is geared toward investors seeking long-term growth and willing to withstand above average volatility. The level of holdings in foreign-stock ETFs, both developed and emerging markets, changed dramatically during this period.As of October 31, 2010 UNBOX held over 55% non-U.S. stocks, most of which were in emerging economies (40% of the total).This level declined fairly steadily over the following 11 months, so that by the end of the fiscal year, just 5% of the portfolio was invested overseas.By the end of March 2011, exposure to emerging markets had been reduced to almost zero. Gold, silver and other natural resources ETFs, including iShares Silver Trust (SLV), Market Vectors Gold Miners (GDX), SPDR Gold Trust (GLD) and iShares S&P North American Natural Resources (IGE), remained significant components of the portfolio throughout this 11-month period, typically comprising 12% to 16% of the portfolio. Holdings in UNBOX leaned toward small- and mid-cap equities, with the average market cap starting at just over $10 billion at the start of the fiscal year, falling to approximately $5 billion six months ago at April 30, 2011, then rising again to about $10 billion at fiscal year-end. The long-term strength of our strategy is in the flexibility to continually adapt as leadership changes.Each individual ETF purchase and subsequent sell will not prove to add value – it is simply not realistic to expect that.Rather, it is the cumulative effect of continually aligning our portfolios with perceptible leadership that will allow us to achieve our long-term goals. Important Note to Shareholders: We recently changed the date of our fiscal year from October 31 to the more commonly used date of September 30.Going forward we will be reporting financial activity in the Upgrader Funds from October 1 through September 30. Because we just made this change, and we are in a transitional time right now, this annual report covers the eleven-month period from November 1, 2010 through September 30, 2011. WWW.UPGRADERFUNDS.COM - 20 - FundX ETF Aggressive Upgrader Fund FundX ETF Aggressive Upgrader Fund Value of $10,000 vs S&P 500 Index and MSCI ACWI Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (1/31/07), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX ETF Aggressive S&P 500 Index MSCI ACWI Index 1 Year -3.42% 1.14% -6.01% 3 Year -4.00% 1.23% 0.59% Since Inception (1/31/07) -3.47% -2.94% -3.72% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The MSCI ACWI Index is a free float-adjusted market-capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 21 - FundX ETF Aggressive Upgrader Fund Schedule of Investments at September 30, 2011 Shares Value INVESTMENT COMPANIES: 99.5% Speculative ETFs: 83.9% Consumer Staples Select Sector SPDR ETF $ Energy Select Sector SPDR Fund iShares Russell 2000 Growth Index Fund iShares S&P MidCap 400 Growth Fund iShares S&P SmallCap 600 Growth Index Fund iShares Silver Trust* Market Vectors Gold Miners ETF PowerShares QQQ Trust Rydex S&P MidCap 400 Pure Growth ETF Utilities Select Sector SPDR ETF Vanguard Small-Cap Growth ETF Total Speculative ETFs Core ETFs: 15.6% iShares Dow Jones Select Dividend Index Fund iShares S&P 500 Growth Index Fund Total Core ETFs Total Investment Companies (Cost $16,870,779) SHORT-TERM INVESTMENTS: 0.2% Fidelity Government Portfolio, 0.01%# Total Short-Term Investments (Cost $30,776) Total Investments: 99.7% (Cost $16,901,555) Other Assets in Excess of Liabilities: 0.3% Net Assets: 100.0% $ *Non-income producing. #Annualized seven-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 22 - FundX ETF Upgrader Fund (REMIX) The FundX ETF Upgrader Fund offers a core equity portfolio that invests exclusively in exchange traded funds (ETFs).It is managed for investors seeking long-term growth with average stock market volatility. The number of holdings in foreign-stock ETFs did not follow a straight line during the past 11 months.We started out with over 42% in non-U.S. ETFs, and decreased foreign exposure to almost zero within four months.Then, a surge in overseas equity performance in March and April of 2011 prompted us to shift slightly back into foreign funds for about three months.By early August we were once again out of foreign stock ETFs almost entirely.This was a fortuitous move because European-focused funds went on to lose over 20% as a group in the following two months. Large-cap U.S. growth ETFs comprised about 13% of the REMIX portfolio at the start of the fiscal year.That increased fairly steadily throughout the following months.By the end of this 11-month period, 24% of the portfolio was in large-cap growth. Recent additions to the portfolio include Consumer Staples SPDR (XLP) and Utilities Select Sector SPDR (XLU), as well as high-dividend paying index ETFs, iShares DJ Select Dividend (DVY) and SPDR S&P Dividend (SDY). Important Note to Shareholders: We recently changed the date of our fiscal year from October 31 to the more commonly used date of September 30.Going forward we will be reporting financial activity in the Upgrader Funds from October 1 through September 30. Because we just made this change, and we are in a transitional time right now, this annual report covers the eleven-month period from November 1, 2010 through September 30, 2011. WWW.UPGRADERFUNDS.COM - 23 - FundX ETF Upgrader Fund FundX ETF Upgrader Fund Value of $10,000 vs S&P 500 Index and MSCI ACWI Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (1/31/07), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX ETF Upgrader S&P 500 Index MSCI ACWI Index 1 Year -3.47% 1.14% -6.01% 3 Year -3.65% 1.23% 0.59% Since Inception (1/31/07) -5.70% -2.94% -3.72% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The MSCI ACWI Index is a free float-adjusted market-capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 24 - FundX ETF Upgrader Fund Schedule of Investments at September 30, 2011 Shares Value INVESTMENT COMPANIES: 99.9% Speculative ETFs: 25.2% Consumer Staples Select Sector SPDR ETF $ Energy Select Sector SPDR Fund iShares S&P MidCap 400 Growth Fund iShares S&P SmallCap 600 Growth Index Fund iShares Silver Trust* Market Vectors Gold Miners ETF PowerShares QQQ Trust Rydex S&P MidCap 400 Pure Growth ETF Utilities Select Sector SPDR ETF Total Speculative ETFs Core ETFs: 74.7% iShares Dow Jones Select Dividend Index Fund iShares S&P 500 Growth Index Fund SPDR Dow Jones Large Cap Growth ETF SPDR S&P Dividend ETF Vanguard Growth ETF WisdomTree Dividend ex-Financials Fund Total Core ETFs Total Investment Companies (Cost $5,035,915) SHORT-TERM INVESTMENTS: 0.0% Fidelity Government Portfolio, 0.01%# Total Short-Term Investments (Cost $359) Total Investments: 99.9% (Cost $5,036,274) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ *Non-income producing. #Annualized seven-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 25 - FundX Tactical Upgrader Fund (TACTX) The severely stressed equity market environment of 2011 allowed Tactical Upgrader to shine, gaining almost 3.50% for the 11 months ending September 30, 2011, as the S&P 500 Index lost 2.71% and European stocks crumbled badly, with the MSCI All Country World Index down 11.17%. The risk/reward trade-off for Tactical Upgrader has been favorably asymmetrical during the fiscal year.In the one-month from July 7 to August 8 U.S. stocks, as measured by the S&P 500 Index, lost 17.13%.TACTX lost half as much, down 8.50% during that time.In the ensuing seven weeks, August 8 to September 30, the broad market gained 1.41% while TACTX rose 6.81%. Another measure of risk, as compared with “long” equity market, is relative standard deviation.For the 11 months this was 0.475 vs 1.00 for the S&P 500, calculated using daily data from Investors FastTrack.Similarly, the beta of the Tactical Upgrader Fund was 0.47. The Tactical Upgrader Fund seeks to balance the pursuit of growth opportunities through Upgrading a portfolio of mutual funds (mainly ETFs) with the added mandate of keeping portfolio volatility in check. These objectives often appear to be at odds with each other.For example, we buy stock-based ETFs seeking growth, but those same ETFs are inherently volatile. We identify and manage our risk exposure by monitoring a variety of observable market conditions, including valuations, market trends, investor sentiment and monetary conditions.Based on these observations, we establish a target level of stock market exposure – allowing more volatility in conditions that have historically been rewarding and progressively reducing volatility as market risks rise. Because of the fund’s dual mandate, TACTX employs a very flexible investment strategy. TACTX often holds considerable cash, and we use hedging strategies based on listed options to generate income and incrementally increase and tame volatility. Cash levels (including T-Bills) during the past fiscal year varied from under 40% to over 80% of the portfolio, depending on the level of equity exposure and the use of options. Our goal is to capitalize on market volatility, not simply to avoid all risk.Rather, we focus on managing risk – not only the risk of loss, but also the risk of lost opportunity. We don’t believe it’s necessary – or even possible – to accurately forecast the market.Even when we’ve successfully predicted key events, the market’s reaction is often different than we might expect. Sometimes the market declines in response to positive news, and advances despite what seems like bad news. In August 2011, for example, investors expected the market would cheer an agreement on raising the U.S. debt ceiling. Instead, the market tumbled and the U.S. credit rating dropped below AAA for the first time. Earlier in the year, investors were gripped by fear after a terrible earthquake and tsunami devastated Japan, causing a nuclear crisis and disrupting global supply chains. Yet the global stock market quickly recovered and surged to fresh highs. Our models helped us look objectively at market conditions and adjust to changing market risks. Upgrading led us through a variety of leadership changes – eliminating all foreign ETFs, adding modest exposure to precious metals, and shifting from small- and mid-cap to large-cap growth and dividend-focused ETFs. Simultaneously, the flexibility of our portfolio structure (through various option strategies) allowed us to greatly reduce portfolio volatility while maintaining considerable participation in market advances. Important Note to Shareholders: We recently changed the date of our fiscal year from October 31 to the more commonly used date of September 30.Going forward we will be reporting financial activity in the Upgrader Funds from October 1 through September 30. Because we just made this change, and we are in a transitional time right now, this annual report covers the eleven-month period from November 1, 2010 through September 30, 2011. WWW.UPGRADERFUNDS.COM - 26 - FundX Tactical Upgrader Fund FundX Tactical Upgrader Fund Value of $10,000 vs S&P 500 Index and MSCI ACWI Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (2/29/08), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX Tactical Upgrader S&P 500 Index MSCI ACWI Index 1 Year 5.08% 1.14% -6.01% 3 Year -4.50% 1.23% 0.59% Since Inception (2/29/08) -8.04% -2.28% -5.28% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The MSCI ACWI Index is a free float-adjusted market-capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 27 - FundX Tactical Upgrader Fund Schedule of Investments at September 30, 2011 Shares Value INVESTMENT COMPANIES: 27.3% Speculative Funds: 3.8% Market Vectors Gold Miners ETF‡ $ PowerShares QQQ Trust‡ Total Speculative Funds Core Funds: 23.5% iShares Russell 1000 Growth Index Fund‡ iShares S&P 500 Growth Index Fund‡ SPDR Dow Jones Industrial Average ETF‡ Total Core Funds Total Investment Companies (Cost $8,237,027) Contracts (100 shares per contract) PURCHASED PUT OPTIONS: 1.1% SPDR S&P 500 ETF, Expiration 10/22/2011, Strike Price $115* Total Purchased Put Options (Cost $169,814) Shares/Par Value SHORT-TERM INVESTMENTS: 68.0% Fidelity Government Portfolio, 0.01%# United States Treasury Bill, Maturity Date 11/10/2011, 0.0080% United States Treasury Bill, Maturity Date 5/3/2012, 0.0640% Total Short-Term Investments (Cost $19,474,586) Total Investments: 96.4% (Cost $27,881,427) Other Assets in Excess of Liabilities: 3.6% Net Assets: 100.0% $ ‡Held in connection with open written call options. #Annualized seven-day yield as of September 30, 2011. *Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 28 - FundX Tactical Upgrader Fund Schedule of Options Written at September 30, 2011 Contracts (100 shares per contract) Value Call Options Written iShares Russell 1000 Growth Index Fund, Expiration 10/22/2011, Strike Price $55* $ ) iShares S&P 500 Growth Index Fund, Expiration 10/22/2011, Strike Price $64* ) Market Vectors Gold Miners ETF, Expiration 10/7/2011, Strike Price $56* ) PowerShares QQQ Trust, Expiration 10/7/11, Strike Price $53* ) SPDR Dow Jones Industrial Average ETF, Expiration 10/22/2011, Strike Price $108* ) Total Call Options Written (Premiums received $256,509) ) Put Options Written Consumer Staples Select Sector SPDR ETF, Expiration 10/22/2011, Strike Price $30* ) iShares Dow Jones Select Dividend Index Fund, Expiration 10/22/2011, Strike Price $48* ) Market Vectors Gold Miners ETF, Expiration 10/22/2011, Strike Price $60* ) PowerShares QQQ Trust, Expiration 10/22/2011, Strike Price $54* ) SPDR Gold Trust ETF, Expiration 10/22/2011, Strike Price $168* ) Utilities Select Sector SPDR ETF, Expiration 10/22/2011, Strike Price $33* ) Total Put Options Written (Premiums received $131,470) ) Total Options Written (Total Premiums received $387,979) $ ) *Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 29 - FundX Tactical Total Return Fund (TOTLX) The Tactical Total Return fund (TOTLX) may be a useful vehicle for conservative investors who seek to combine our risk-managed tactical equity model with our flexible income strategy. The Tactical Total Return Fund seeks to find ways to make money for investors across a variety of conditions affecting both equity and fixed income markets.It does this by balancing the pursuit of growth opportunities through Upgrading a portfolio of mutual funds (mainly ETFs) combined with a component dedicated to bond funds and ETFs.Moreover, the portfolio includes the additional mandate of keeping the volatility of the equity portfolio in check by utilizing hedging techniques. The recent volatility in the equities markets allowed the Tactical Total Return Fund to prove its resilience during the six months ended September 30, 2011, losing 2.85% as the S&P 500 Index lost 8.68% and European stocks crumbled badly, with the MSCI All Country World Index down 13.56%. The risk/reward trade-off for Tactical Total Return Fund was favorably asymmetrical on the equity side during the fiscal year.In the one-month from July 7 to August 8 U.S. stocks, as measured by the S&P 500 Index, lost 17.13%.TOTLX lost 5.26% during that time.In the ensuing seven weeks, August 8 to September 30, the broad market gained 1.41% while TOTLX rose 2.25%. Another measure of risk, as compared with “long” equity market, is relative standard deviation.For the 12 months this was 0.364 vs 1.00 for the S&P 500, calculated using daily data from Investors FastTrack.Similarly, the beta of the Tactical Total Return Fund was 0.28. Because of the fund’s mandate to keep volatility in check, TOTLX employs a very flexible investment strategy.The portfolio often holds considerable cash, and we use hedging strategies based on listed options to generate income and incrementally increase and tame volatility. Cash levels (including T-Bills) during the past fiscal year varied from under 30% to over 50% of the portfolio, depending on the levels of equity and fixed income, as well as the use of options.TOTLX has held a varied level of bond funds and ETFs, ranging from 25% of the portfolio to, at times, almost 50% of the total. Important Note to Shareholders: We recently changed the date of our fiscal year from October 31 to the more commonly used date of September 30.Going forward we will be reporting financial activity in the Upgrader Funds from October 1 through September 30. Because we just made this change, and we are in a transitional time right now, this annual report covers the eleven-month period from November 1, 2010 through September 30, 2011. WWW.UPGRADERFUNDS.COM - 30 - FundX Tactical Total Return Fund FundX Tactical Total Return Fund Value of $10,000 vs S&P 500 Index, Barclays Capital Aggregate Bond Index and Blended 50% S&P 500 Index/50% Barclays Capital Aggregate Bond Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (5/29/09), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Blended 50% S&P 500 Index/ Period FundX Tactical Total Return S&P 500 Index Barclays Capital Aggregate Bond Index 50% Barclays Capital Aggregate Bond Index 1 Year 1.97% 1.14% 5.26% 3.76% Since Inception (5/29/09) 4.12% 11.52% 7.64% 10.10% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Barclays Capital Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 31 - FundX Tactical Total Return Fund Schedule of Investments at September 30, 2011 Shares Value INVESTMENT COMPANIES: 46.8% Speculative Funds: 1.9% Market Vectors Gold Miners ETF‡ $ PowerShares QQQ Trust‡ Total Speculative Funds Core Funds: 11.8% SPDR Dow Jones Industrial Average ETF‡ iShares Russell 1000 Growth Index Fund‡ iShares S&P 500 Growth Index Fund‡ Total Core Funds Total Return Funds: 7.6% Calamos Market Neutral Income Fund Hussman Strategic Total Return Fund Manning & Napier Pro Blend Conservative Term Series Vanguard Wellesley Income Fund Total Total Return Funds Bond Funds: 24.5% DoubleLine Total Return Bond Fund Dreyfus International Bond Fund Fidelity GNMA Fund iShares Barclays 1-3 Year Credit Bond Fund iShares Barclays 3-7 Year Treasury Bond Fund Loomis Sayles Bond Fund Loomis Sayles Global Bond Fund MainStay High Yield Corporate Bond Fund 10 Metropolitan West Total Return Bond Fund SPDR Barclays Capital International Treasury Bond ETF Total Bond Funds Inverse Funds: 1.0% ProShares UltraShort 20+ Year Treasury*‡ Total Inverse Funds Total Investment Companies (Cost $2,733,062) Contracts (100 shares per contract) PURCHASED PUT OPTIONS: 0.6% 60 SPDR S&P 500 ETF, Expiration 10/22/2011, Strike Price $115* Total Purchased Put Options (Cost $16,981) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 32 - FundX Tactical Total Return Fund Schedule of Investments at September 30, 2011, Continued Shares/Par Value Value SHORT-TERM INVESTMENTS: 52.0% Fidelity Government Portfolio, 0.01%# United States Treasury Bill, Maturity Date 11/10/2011, 0.0080% United States Treasury Bill, Maturity Date 5/3/2012, 0.0640% Total Short-Term Investments (Cost $2,970,185) Total Investments: 99.4% (Cost $5,720,228) Other Assets in Excess of Liabilities: 0.6% Net Assets: 100.0% $ ‡ Held in connection with open written call options. #Annualized seven-day yield as of September 30, 2011. Schedule of Options Written at September 30, 2011 Contracts (100 shares per contract) Value Call Options Written 10 iShares Russell 1000 Growth Index Fund, Expiration 10/22/2011, Strike Price $55* $ ) 30 iShares S&P 500 Growth Index Fund, Expiration 10/22/2011, Strike Price $64* ) 10 Market Vectors Gold Miners ETF, Expiration 10/7/2011, Strike Price $56* ) 10 PowerShares QQQ Trust, Expiration 10/7/2011, Strike Price $53* ) 30 ProShares UltraShort 20+ Year Treasury, Expiration 10/7/2011, Strike Price $19* ) 40 SPDR Dow Jones Industrial Average ETF, Expiration 10/22/2011, Strike Price $108* ) Total Call Options Written (Cost $28,155) ) Put Options Written 20 Consumer Staples Select Sector SPDR ETF, Expiration 10/22/2011, Strike Price $30* ) 40 iShares Dow Jones Select Dividend Index Fund, Expiration 10/22/2011, Strike Price $48* ) 10 Market Vectors Gold Miners ETF, Expiration 10/22/2011, Strike Price $60* ) 20 PowerShares QQQ Trust, Expiration 10/22/2011, Strike Price $54* ) 10 SPDR Gold Trust ETF, Expiration 10/22/2011, Strike Price $168* ) 20 Utilities Select Sector SPDR ETF, Expiration 10/22/2011, Strike Price $33* ) Total Put Options Written (Cost $13,147) ) Total Options Written (Cost $41,302) $ ) *Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 33 - FundX Upgrader Funds Statements of Assets and Liabilities at September 30, 2011 FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund ASSETS Investments in securities, at value (identified cost $269,732,362, $80,678,088, $60,198,545 and $182,600,676, respectively) (Note 2) $ Cash — Receivables: Investment securities sold — — — Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Due to custodian — — — 37 Investment advisory fees, net Adminstration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding $ Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income — Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation (depreciation) on investments ) ) ) Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 34 - FundX Upgrader Funds Statements of Assets and Liabilities at September 30, 2011, Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund ASSETS Investments in securities, at value (identified cost $16,901,555, $5,036,274, $27,881,427 and $5,720,228, respectively) (Note 2) $ Cash Deposits at brokers for written options — — Receivables: Investment securities sold Fund shares sold — Dividends and interest Due from advisor, net — — Prepaid expenses Total assets LIABILITIES Written Options, at value (Premiums received of $0, $0, $387,979, and $41,302 respectively) — — Payables: Investment securities purchased — Fund shares redeemed Due to custodian — — — Investment advisory fees, net — — Adminstration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding $ Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income — — Accumulated net realized gain (loss) on investments ) ) ) Net unrealized depreciation on investments ) Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 35 - FundX Upgrader Funds Statements of Operations For the Period Ended September 30, 2011* FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund INVESTMENT INCOME Dividends $ Interest 38 90 Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Reports to shareholders Custody fees Audit fees Registration fees Miscellaneous expenses Chief Compliance Officer fees Trustee fees Interest expense (Note 6) Legal fees Insurance expense Total expenses Less: expenses paid indirectly (Note 3) Net expenses Net investment income (loss) ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gains on investments Capital gain distributions from regulated investment companies Change in net unrealized depreciation on investments ) Net realized and unrealized gain (loss) on investments ) Net decrease in net assets resulting from operations $ ) $ ) $ ) $ ) * Effective September 30, 2011, the Funds changed their fiscal year end from October 31 to September 30. The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 36 - FundX Upgrader Funds Statements of Operations For the Period Ended September 30, 2011*, Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund INVESTMENT INCOME Dividends $ Interest 15 10 Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Audit fees Registration fees Administration fees Reports to shareholders Fund accounting fees Chief Compliance Officer fees Trustee fees Custody fees Legal fees Miscellaneous expenses Insurance expense Interest expense (Note 6) — — Total expenses (before recoupment) Plus: prior year fees waived subject to recoupment — — — Total expenses Less: fees waived ) ) — ) Less: expenses paid indirectly (Note 3) — — ) ) Net expenses Net investment income (loss) ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on: Investments Written options — — Net realized gains Capital gain distributions from regulated investment companies Change in net unrealized depreciation on investments ) Net realized and unrealized gain (loss) on investments ) ) Net increase (decrease) in net assets resulting from operations $ ) $ ) $ $ * Effective September 30, 2011, the Funds changed their fiscal year end from October 31 to September 30. The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 37 - FundX Upgrader Funds Statements of Operations For the Year Ended October 31, 2010 FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Custody fees Reports to shareholders Registration fees Audit fees Trustee fees Miscellaneous expenses Chief Compliance Officer fees Interest expense (Note 6) Insurance expense Legal fees Total expenses Less: expenses paid indirectly (Note 3) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gains on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 38 - FundX Upgrader Funds Statements of Operations For the Year Ended October 31, 2010, Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund INVESTMENT INCOME Dividends $ Interest 34 15 Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Registration fees Audit fees Reports to shareholders Administration fees Fund accounting fees Custody fees Chief Compliance Officer fees Trustee fees Miscellaneous expenses Legal fees Interest expense (Note 6) — Insurance expense Total expenses Less: fees waived ) Less: expenses paid indirectly (Note 3) — — ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on: Investments Written options — — Net realized gains Capital gain distributions from regulated investment companies — — Change in net unrealized appreciation (depreciation) on investments ) ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 39 - FundX Upgrader Fund Statements of Changes in Net Assets Period Ended Year Ended Year Ended September 30, 2011(a) October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ $ Net realized gain (loss) on investments ) Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) ) Total distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (b) (c) Total decrease in net assets ) ) ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $ $ $ (a) Effective September 30, 2011, the Funds changed their fiscal year end from October 31 to September 30. The information presented is for the period from November 1, 2010 to September 30, 2011. (b) Summary of capital share transactions is as follows: Period Ended Year Ended Year Ended September 30, 2011 October 31, 2010 October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ $ Shares issued in reinvestment of distributions Shares redeemed (c) Net decrease ) $ ) ) $ ) ) $ ) (c) Net of redemption fees of $48,081, $43,612 and $57,286, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 40 - FundX Aggressive Upgrader Fund Statements of Changes in Net Assets Period Ended Year Ended Year Ended September 30, 2011(a) October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ $ Net realized gain (loss) on investments ) Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) ) Total distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (b)(c) Total decrease in net assets ) ) ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $ — $ $ (a) Effective September 30, 2011, the Funds changed their fiscal year end from October 31 to September 30. The information presented is for the period from November 1, 2010 to September 30, 2011. (b) Summary of capital share transactions is as follows: Period Ended Year Ended Year Ended September 30, 2011 October 31, 2010 October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ $ Shares issued in reinvestment of distributions 63 Shares redeemed (c) Net decrease ) $ ) ) $ ) ) $ ) (c) Net of redemption fees of $5,543, $7,393 and $20,252, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 41 - FundX Conservative Upgrader Fund Statements of Changes in Net Assets Period Ended Year Ended Year Ended September 30, 2011(a) October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ $ Net realized gain (loss) on investments ) Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) ) Total distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) ) Total increase (decrease) in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $ $ $ (a) Effective September 30, 2011, the Funds changed their fiscal year end from October 31 to September 30. The information presented is for the period from November 1, 2010 to September 30, 2011. (b) Summary of capital share transactions is as follows: Period Ended Year Ended Year Ended September 30, 2011 October 31, 2010 October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ $ Shares issued in reinvestment of distributions Shares redeemed (c) Net increase (decrease) ) $ ) $ ) $ ) (c) Net of redemption fees of $8,479, $3,642 and $4,222, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 42 - FundX Flexible Income Fund Statements of Changes in Net Assets Period Ended Year Ended Year Ended September 30, 2011(a) October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ $ Net realized gain on investments ) Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) ) From net realized gain ) — — Total distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (b)(c) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $ $ $ (a) Effective September 30, 2011, the Funds changed their fiscal year end from October 31 to September 30. The information presented is for the period from November 1, 2010 to September 30, 2011. (b) Summary of capital share transactions is as follows: Period Ended Year Ended Year Ended September 30, 2011 October 31, 2010 October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ $ Shares issued in reinvestment of distributions Shares redeemed (c) Net increase (decrease) $ ) $ ) $ (c) Net of redemption fees of $15,734, $8,131 and $16,424, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 43 - FundX ETF Aggressive Upgrader Fund Statements of Changes in Net Assets Period Ended Year Ended Year Ended September 30, 2011(a) October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ $ Net realized gain (loss) on investments ) Capital gain distributions from regulated investment companies — — Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) — Total distributions to shareholders ) ) — CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (b) Total decrease in net assets ) ) ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $
